Exhibit 10.8
THE CHUBB CORPORATION
LONG-TERM INCENTIVE PLAN (2009)
Non-statutory Stock Option Award Agreement [for Participants in Canada]
     This NON-STATUTORY STOCK OPTION AWARD AGREEMENT, dated as of February 25,
2010, is by and between The Chubb Corporation (the “Corporation”) and
[                    ] (the “Participant”), pursuant to The Chubb Corporation
Long-Term Incentive Plan (2009) (the “Plan”). Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan. If
any provision of this Agreement conflicts with any provision of the Plan (as
either may be interpreted from time to time by the Committee), the Plan shall
control.
     WHEREAS, pursuant to the provisions of the Plan, the Committee has
authorized the grant to the Participant of Non-statutory Stock Options in
accordance with the terms and conditions of this Agreement, subject to the
acceptance of its terms by the Participant; and
     WHEREAS, the Participant and the Corporation desire to enter into this
Agreement to evidence and confirm the grant of such Non-statutory Stock Options
on the terms and conditions set forth herein.
     NOW THEREFORE, the Participant and the Corporation agree as follows:
     1. Grant of Options; Exercise Price. Pursuant to the provisions of the
Plan, on the date set forth above (the “Grant Date”), the Corporation has
granted and hereby evidences the grant to the Participant, subject to the terms
and conditions set forth herein and in the Plan, of options to purchase from the
Corporation [                    ] shares of Stock (the “Option”). The exercise
price for each share of Stock covered by the Option shall be equal to $[US
___.___], which was the Fair Market Value of the Stock on the Grant Date. Upon
any exercise of the Options, the Corporation shall cause a book entry account
maintained for the Participant to be credited for the number of shares of Stock
to be issued to the Participant (or shall evidence the issuance of Stock by such
other reasonable method as the Committee may determine in its sole discretion).
     2. Exercisability. Except as provided in Sections 5 and 6, and subject to
the Participant’s continued employment with the Corporation or a Subsidiary
through the applicable vesting date, the Options shall become vested and
exercisable in accordance with the following schedule:

      Date   Options Vested & Exercisable
1st anniversary of Grant Date
  1/3 of the Options
 
   
2nd anniversary of Grant Date
  1/3 of the Options
 
   
3rd anniversary of Grant Date
  1/3 of the Options

1



--------------------------------------------------------------------------------



 



     Once vested in accordance with the provisions of this Agreement, Options
may be exercised at any time, and from time to time, prior to the date such
Options terminate as determined under Section 3(a) or 5. Options may only be
exercised with respect to full shares of Stock and no fractional shares of Stock
shall be issued. Any exercise of the Option shall be made by giving the
Corporation or its designee written notice of exercise specifying the number of
shares of Stock to be purchased. The notice of exercise shall be accompanied by
tender to the Corporation of the full purchase price of said shares and any
Tax-Related Items (as defined in Section 11 below). Payment of the purchase
price of the shares of Stock shall be made in cash, check, in a combination of
the foregoing, or by any other method or procedure as shall be permitted by the
Plan or the Committee; provided, however, that the Committee may, in its sole
discretion, prohibit or limit the use of shares of Stock as part or full payment
of the purchase price and any Tax-Related Items.
     3. Conditions Applicable to Options. It is understood and agreed that the
Option is subject to the following conditions:
     (a) Normal Termination of Options. The Options shall not in any event be
exercisable on or after and shall be forfeited as of the tenth anniversary of
the Grant Date.
     (b) Restrictions on Transfer. The Options may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except by will or the laws of descent and distribution.
     (c) No Rights as a Shareholder. Neither the Participant nor any legal
representative, legatee, or distributee shall be deemed to be a holder of or
possess any shareholder rights with respect to any shares of Stock subject to
the Option prior to the issuance of such shares upon exercise of the Option.
     4. Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below Fair Market Value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of shares subject to this
Option, the exercise price with respect to shares of Stock covered by the Option
and/or, if deemed appropriate, make provision for a cash payment to the person
holding this Option; provided, however, that the number of shares subject to
this Option always shall be a whole number.
     5. Termination of Employment.
          (a) Qualifying Termination. If the Participant’s employment terminates
by reason of a Qualifying Termination on or after the first anniversary of the
Grant Date, all of the Options granted hereunder shall become vested and the
Participant may exercise the Options until the normal termination date specified
in Section 3(a).

-2-



--------------------------------------------------------------------------------



 



          (b) Termination for any Other Reason. If the Participant’s employment
terminates for any reason other than a Qualifying Termination on or after the
first anniversary of the Grant Date, any Options not exercised on or prior to
the date of termination (including, without limitation, any portion of the
Options that are not then exercisable) shall be forfeited and canceled without
further action by the Corporation or the Participant as of the date of such
termination. For purposes of the Option, the term “Retirement” shall mean a
termination of the Participant’s employment other than for Cause at or after the
age at which retirement benefits can commence under the Employer’s retirement
plan, or, in the absence of such a plan, on or after the age for commencement of
pension benefits under local statute. Accordingly, all of the Options covered by
the Award shall be forfeited and canceled without further action by the
Corporation or the Participant as of the date a Participant is terminated for
Cause, whether prior to, on, or after the attainment of such age.
          (c) Transfers between the Corporation and Subsidiaries; Leaves, Other
Absences and Suspension. Transfer from the Corporation to a Subsidiary, from a
Subsidiary to the Corporation, or from one Subsidiary to another shall not be
considered a termination of employment. Any question regarding whether a
Participant’s employment has terminated in connection with a leave of absence or
other absence from active employment shall be determined by the Committee, in
its sole discretion, taking into account the provisions of applicable law and
the Corporation’s generally applicable employment policies and practices. The
Committee also may suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.
     6. Change in Control. Notwithstanding anything in Section 2 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.
     7. Restrictive Covenants. As a condition to the receipt of the Option made
hereby, the Participant agrees to be bound by the terms and conditions hereof
and of the Plan, including the following restrictive covenants:
          (a) Non-Disclosure. The Participant shall not, without prior written
authorization from the Corporation’s Chief Executive Officer, disclose to anyone
outside the Corporation, or use (other than in the Corporation’s or any of the
Subsidiaries’ business), any confidential information or material relating to
the business of the Corporation or any of the Subsidiaries that is acquired by
the Participant either during or after employment with the Corporation or any of
the Subsidiaries.
          (b) Non-Solicitation. Unless the Participant has received prior
written authorization from the Corporation’s Chief Executive Officer, the
Participant shall not during his or her employment or service with the
Corporation or any of the Subsidiaries and for a period of one (1) year
following any termination of such employment or service relationship (the
“Restricted Period”):
          (i) Directly or indirectly, employ, solicit, persuade, encourage or
induce any individual employed by the Corporation or any of the Subsidiaries to
become

-3-



--------------------------------------------------------------------------------



 



employed by or associated with any person or entity other than the Corporation
or any of the Subsidiaries; or
          (ii) Directly or indirectly, solicit business on behalf of a
Competitive Business from any Customer with whom the Participant has had, or
employees reporting to the Participant have had, personal contact or dealings
with on behalf of the Corporation or any of the Subsidiaries during the one
(1) year period preceding the Restricted Period.
          “Customer” shall mean a person or entity to which the Corporation or
any of the Subsidiaries is at the time providing services (which includes the
provision of insurance or any other contractual obligation under any products of
the Corporation or any of the Subsidiaries); for avoidance of doubt, it is
understood and agreed that the term “Customer” includes any broker, agent, or
other third party acting for or on behalf of such broker or agent.
          “Competitive Business” shall mean any person or entity (including any
joint venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines and/or
reinsurance, and/or any other business that is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.
          (c) Inventions. A Participant shall disclose promptly and assign to
the Corporation all right, title, and interest in any invention or idea,
patentable or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.
          (d) Relief with Respect to Violations of Covenants. Failure to comply
with the provisions of this Section 7 at any point before delivery of shares of
Stock in respect of the Option shall cause the Option to be canceled without any
payment therefor. In the event that all or any portion of the Option shall have
been exercised within twelve (12) months of the date on which any breach by the
Participant of any of the provisions of this Section 7 shall have first
occurred, the Committee may require that the Participant repay (with interest or
appreciation (if any), as applicable, determined up to the date payment is
made), and the Participant shall promptly repay, to the Corporation the value of
any cash or property (including the Fair Market Value of any Stock) conveyed to
the Participant within such period in respect of the Option. Additionally, the
Participant agrees that the Corporation shall be entitled to an injunction,
restraining order or such other equitable relief restraining the Participant
from committing any violation of the covenants or obligations contained in this
Section 7. These rescission rights and injunctive remedies are cumulative and
are in addition to any other rights and remedies the

-4-



--------------------------------------------------------------------------------



 



Corporation may have at law or in equity. The Participant acknowledges and
agrees that the covenants and obligations in this Section 7 relate to special,
unique and extraordinary matters and that a violation or threatened violation of
any of the terms of such covenants or obligations will cause the Corporation and
the Subsidiaries irreparable injury for which adequate remedies are not
available at law.
          (e) Reformation. The Participant agrees that the provisions of this
Section 7 are necessary and reasonable to protect the Corporation in the conduct
of its business. If any restriction contained in this Section 7 shall be deemed
to be invalid, illegal or unenforceable by reason of the extent, duration or
geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope or other provisions hereof, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.
     8. Notice. Any notice to be given hereunder to the Corporation, other than
with respect to option exercises, shall be addressed to The Chubb Corporation,
Attention Secretary, 15 Mountain View Road, P.O. Box 1615, Warren, New Jersey
07061-1615, and any notice given hereunder to the Participant shall be addressed
to the Participant at the Participant’s address as shown on the records of the
Corporation.
     9. No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Corporation
or any of the Subsidiaries to employ or continue the employment of the
Participant for any period.
     10. Committee Discretion; Delegation. Notwithstanding anything contained in
this Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including accelerating the vesting and exercisability of Options, at such times
(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine. Nothing in this Agreement shall limit or in any way restrict
the power of the Committee, consistent with the terms of the Plan, to delegate
any of the powers reserved to it hereunder to such person or persons as it shall
designate from time to time.
     11. Withholding. Regardless of any action the Corporation and/or the
Subsidiary employing the Participant (the “Employer”) take with respect to any
or all income tax (including U.S. federal, state, and local tax and/or non-U.S.
tax), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items legally due by the Participant is
and remains the Participant’s responsibility and that the Corporation and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or exercise of the Option, the subsequent sale of any shares of
Stock acquired upon exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Award to reduce
or eliminate the Participant’s liability for Tax-Related Items.

-5-



--------------------------------------------------------------------------------



 



     Prior to the relevant taxable event, the Participant shall pay or make
arrangements satisfactory to the Corporation and/or the Employer to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Corporation
and/or the Employer to withhold all applicable Tax-Related Items legally payable
by the Participant from any wages or other cash compensation paid to the
Participant by the Corporation and/or the Employer. Alternatively, or in
addition, if permissible under local law, the Participant authorizes the
Corporation and/or the Employer, at their discretion and pursuant to such
procedures as the Corporation may specify from time to time, to satisfy the
obligations with respect to all Tax-Related Items legally payable by the
Participant by one or a combination of the following: (i) withholding otherwise
deliverable shares of Stock, provided that the Corporation only withholds the
amount of shares of Stock necessary to satisfy the minimum withholding amount or
such other amount as may be necessary to avoid adverse accounting treatment;
(ii) arranging for the sale of shares of Stock otherwise deliverable to the
Participant (on the Participant’s behalf and at the Participant’s direction
pursuant to this authorization); or (iii) withholding from the proceeds of the
sale of shares of Stock acquired upon exercise of the Option. If the obligation
for Tax-Related Items is satisfied by withholding a number of shares of Stock as
described herein, the Participant shall be deemed, for tax purposes only, to
have been issued the full number of shares of Stock subject to the portion of
the Option exercised, notwithstanding that a number of shares are held back
solely for purposes of paying the Tax-Related Items due as a result of any
aspect of the Award. The Participant shall pay to the Corporation and/or the
Employer any amount of Tax-Related Items that the Corporation and/or the
Employer may be required to withhold as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Corporation may refuse to deliver to the Participant any shares
of Stock pursuant to the Award if the Participant fails to comply with his or
her obligations in connection with the Tax-Related Items as described in this
Section 11.
     12. [Acknowledgement of Nature of Plan and Option. In accepting the Option,
the Participant acknowledges that:
     (a) the Plan is established voluntarily by the Corporation, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Corporation at any time, unless otherwise provided in the Plan
and this Agreement;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options, even if Options have been granted repeatedly in the past;
     (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Corporation;
     (d) the Participant’s participation in the Plan is voluntary;
     (e) the Participant’s participation in the Plan shall not interfere with
the ability of the Employer to terminate the Participant’s employment or service
relationship (if any) at any time;

-6-



--------------------------------------------------------------------------------



 



     (f) the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Corporation or
any Subsidiary and which is outside the scope of the Participant’s employment or
service contract, if any;
     (g) the Option is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Corporation or any Subsidiary;
     (h) the future value of the underlying shares of Stock is unknown and
cannot be predicted with certainty;
     (i) if the underlying shares of Stock do not increase in value, the Option
will have no value;
     (j) if the Participant exercises his or her Option and obtains shares of
Stock, the value of such shares may increase or decrease in value, even below
the exercise price;
     (k) in consideration of the Option, no claim or entitlement to compensation
or damages shall arise from termination of the Option or from any diminution in
value of the Option or shares of Stock acquired upon exercise of the Option
resulting from termination of the Participant’s employment with the Corporation
or any Subsidiary (for any reason whatsoever and whether or not in breach of
local labor laws) and the Participant irrevocably releases the Corporation and
any Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing the Agreement, the Participant shall be deemed to have
waived his or her entitlement to pursue such claim;
     (l) in the event of termination of the Participant’s employment (whether or
not in breach of local labor laws), the Participant’s right to receive an Option
and vest in the Option under the Plan, if any, will terminate effective as of
the date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of employment (whether or not in
breach of local labor laws), the Participant’s right to exercise the Option
after termination of employment, if any, will be measured by the date of
termination of the Participant’s active employment and will not be extended by
any notice period mandated under local law; the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the Option;
     (m) the Corporation is not providing any tax, legal or financial advice,
nor is the Corporation making any recommendations regarding the Participant’s
participation in the Plan or the acquisition or sale of shares of Stock; and

-7-



--------------------------------------------------------------------------------



 



     (n) the Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.]
     13. [Data Privacy Notice and Consent. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Participant’s personal data as described in this Agreement
and any other Option grant materials by and among, as applicable, the Employer,
the Corporation and its Subsidiaries for the exclusive purpose of implementing,
administering and managing his or her participation in the Plan.
     The Participant understands that the Corporation and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of Stock or directorships held in the Corporation, details of
all Options or any other entitlement to shares of Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the Plan (“Data”).
     The Participant understands that Data will be transferred to any third
parties assisting the Corporation with the implementation, administration and
management of the Plan. The Participant understands that the recipients of Data
may be located in the Participant’s country, in the United States or elsewhere,
and that the recipients’ country may have different data privacy laws and
protections than the Participant’s country. The Participant understands that he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Participant authorizes the Corporation and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Participant
understands, however, that refusing or withdrawing his or her consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact his or her
local human resources representative.
     In addition to the above, if the Participant is a resident of Quebec, the
Participant hereby authorizes the Corporation and the Corporation’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Corporation and any of its
Subsidiaries and the administrator of the Plan to disclose and discuss the Plan

-8-



--------------------------------------------------------------------------------



 



with their advisors. The Participant further authorizes the Corporation and any
Subsidiary to record such information and to keep such information in his or her
employee file.]
     14. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any documents related to the Option or future awards made
under the Plan by electronic means or request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.
     15. [Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by local law.]
     16. Governing Law. The Option and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New Jersey (without reference to the principles of conflicts of law).
     17. Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Option or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New Jersey and agree that such litigation shall be
conducted only in the courts of Somerset County, New Jersey, or the federal
courts for the United States for the District of New Jersey, where the grant of
this Option is made and/or to be performed.
     18. Signature in Counterpart. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument. This Agreement may be accepted
by the Participant through an electronic acceptance.
     19. Binding Effect; Benefits. The Participant agrees to be bound by the
terms and conditions hereof and of the Plan. This Agreement shall be binding
upon and inure to the benefit of the Corporation and the Participant and their
respective successors and permitted assigns. Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
Corporation or the Participant or their respective successors or assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein.
     20. Amendment. This Agreement may not be altered, modified or amended
except by a written instrument signed by the Corporation and the Participant.
     21. Sections and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     22. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     23. [Language Consent for Quebec Participants. The parties acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.]
[Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.]
     IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and
the Participant have executed this Agreement in duplicate as of the day and year
first above written.

            THE CHUBB CORPORATION
      By:                                By:         Participant             

-10-